OMB APPROVAL OMB Number:3235-0582 Expires:March 31, 2012 Estimated average burden hours per response9.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-05646 New Century Portfolios (Exact name of registrant as specified in charter) 100 William Street, Suite 200Wellesley, Massachusetts (Address of principal executive offices) (Zip code) Nicole M. Tremblay, Esq. Weston Financial Group, Inc.100 William Street, Suite 200Wellesley, MA02481 (Name and address of agent for service) Registrant's telephone number, including area code:(781) 235-7055 Date of fiscal year end:October 31 Date of reporting period:July 1, 2010 - June 30, 2011 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)New Century Portfolios By (Signature and Title)* /s/ Nicole M. Tremblay Nicole M. Tremblay, President Date August 4, 2011 * Print the name and title of each signing officer under his or her signature. EXHIBIT A INVESTMENT COMPANY REPORT New Century Portfolios New Century Capital Portfolio Ticker: NCCPX Proxy Voting Record: 7/1/10-6/30/11 Issuer Ticker Cusip Number SH Meeting Date Actions Voted on Matter Proposed by Issuer or Security Holder Did Registrant Cast its Vote on the Matter How Registrant Cast Vote Whether Registrant Cast its Vote For or Against Management Enzon Pharmaceuticals, Inc. ENZN 293904-BBH 07/13/10 Elect Directors Issuer Yes For For Enzon Pharmaceuticals, Inc. ENZN 293904-BBH 07/13/10 Approval of amendments to the company's amended and restated certificate of incorporation and amended and restated bylaws to eliminate the classification of the company's board of directors Issuer Yes For For Enzon Pharmaceuticals, Inc. ENZN 293904-BBH 07/13/10 Stockholder proposal relating to elimination of the classification of the company's board of directors Security Holder Yes For For Enzon Pharmaceuticals, Inc. ENZN 293904-BBH 07/13/10 Ratification of the selection of KPMG LLP to audit the consolidated financial statements of the company for the fiscal year ending December 31, 2010 Issuer Yes For For Alkermes, Inc. ALKS 01642T-BBH 10/5/2010 Elect Directors Issuer Yes For For Alkermes, Inc. ALKS 01642T-BBH 10/5/2010 To ratify PricewaterhouseCoopers LLP as the company's independent registered public accountants for fiscal year 2011 Issuer Yes For For Investment Company Institute N/A N/A 10/7/2010 Elect Governors Issuer Yes For For Investment Company Institute N/A N/A 10/7/2010 Ratification of PricewaterhouseCoopers LLP as independent auditors for fiscal year ending September 30, 2010 Issuer Yes For For Investment Company Institute N/A N/A 10/7/2010 Other Matters Issuer Yes For For New Century Portfolios New Century Balanced Portfolio Ticker: NCIPX Proxy Voting Record: 7/1/10-6/30/11 Issuer Ticker Cusip Number SH Meeting Date Actions Voted on Matter Proposed by Issuer or Security Holder Did Registrant Cast its Vote on the Matter How Registrant Cast Vote Whether Registrant Cast its Vote For or Against Management Enzon Pharmaceuticals, Inc. ENZN 293904-BBH 07/13/10 Elect Directors Issuer Yes For For Enzon Pharmaceuticals, Inc. ENZN 293904-BBH 07/13/10 Approval of amendments to the company's amended and restated certificate of incorporation and amended and restated bylaws to eliminate the classification of the company's board of directors Issuer Yes For For Enzon Pharmaceuticals, Inc. ENZN 293904-BBH 07/13/10 Stockholder proposal relating to elimination of the classification of the company's board of directors Security Holder Yes For For Enzon Pharmaceuticals, Inc. ENZN 293904-BBH 07/13/10 Ratification of the selection of KPMG LLP to audit the consolidated financial statements of the company for the fiscal year ending December 31, 2010 Issuer Yes For For Alkermes, Inc. ALKS 01642T-BBH 10/5/2010 Elect Directors Issuer Yes For For Alkermes, Inc. ALKS 01642T-BBH 10/5/2010 To ratify PricewaterhouseCoopers LLP as the company's independent registered public accountants for fiscal year 2011 Issuer Yes For For Investment Company Institute N/A N/A 10/7/2010 Elect Governors Issuer Yes For For Investment Company Institute N/A N/A 10/7/2010 Ratification of PricewaterhouseCoopers LLP as independent auditors for fiscal year ending September 30, 2010 Issuer Yes For For Investment Company Institute N/A N/A 10/7/2010 Other Matters Issuer Yes For For New Century Portfolios New Century Opportunistic Portfolio Ticker: NCAPX Proxy Voting Record: 7/1/10-6/30/11 Issuer Ticker Cusip Number SH Meeting Date Actions Voted on Matter Proposed by Issuer or Security Holder Did Registrant Cast its Vote on the Matter How Registrant Cast Vote Whether Registrant Cast its Vote For or Against Management Enzon Pharmaceuticals, Inc. ENZN 293904-BBH 07/13/10 Elect Directors Issuer Yes For For Enzon Pharmaceuticals, Inc. ENZN 293904-BBH 07/13/10 Approval of amendments to the company's amended and restated certificate of incorporation and amended and restated bylaws to eliminate the classification of the company's board of directors Issuer Yes For For Enzon Pharmaceuticals, Inc. ENZN 293904-BBH 07/13/10 Stockholder proposal relating to elimination of the classification of the company's board of directors Security Holder Yes For For Enzon Pharmaceuticals, Inc. ENZN 293904-BBH 07/13/10 Ratification of the selection of KPMG LLP to audit the consolidated financial statements of the company for the fiscal year ending December 31, 2010 Issuer Yes For For Alkermes, Inc. ALKS 01642T-BBH 10/5/2010 Elect Directors Issuer Yes For For Alkermes, Inc. ALKS 01642T-BBH 10/5/2010 To ratify PricewaterhouseCoopers LLP as the company's independent registered public accountants for fiscal year 2011 Issuer Yes For For Investment Company Institute N/A N/A 10/7/2010 Elect Governors Issuer Yes For For Investment Company Institute N/A N/A 10/7/2010 Ratification of PricewaterhouseCoopers LLP as independent auditors for fiscal year ending September 30, 2010 Issuer Yes For For Investment Company Institute N/A N/A 10/7/2010 Other Matters Issuer Yes For For New Century Portfolios New Century International Portfolio Ticker: NCFPX Proxy Voting Record: 7/1/10-6/30/11 Issuer Ticker Cusip Number SH Meeting Date Actions Voted on Matter Proposed by Issuer or Security Holder Did Registrant Cast its Vote on the Matter How Registrant Cast Vote Whether Registrant Cast its Vote For or Against Management Investment Company Institute N/A N/A 10/7/2010 Elect Governors Issuer Yes For For Investment Company Institute N/A N/A 10/7/2010 Ratification of PricewaterhouseCoopers LLP as independent auditors for fiscal year ending September 30, 2010 Issuer Yes For For Investment Company Institute N/A N/A 10/7/2010 Other Matters Issuer Yes For For New Century Portfolios New Century Alternative Strategies Portfolio Ticker: NCHPX Proxy Voting Record: 7/1/10-6/30/11 Issuer Ticker Cusip Number SH Meeting Date Actions Voted on Matter Proposed by Issuer or Security Holder Did Registrant Cast its Vote on the Matter How Registrant Cast Vote Whether Registrant Cast its Vote For or Against Management NFJ Dividend, Interest & Premium Strategy Fund NFJ 65337H-109 07/21/10 Elect Directors Issuer Yes For For Royce Value Trust Inc - Common Stock RVT 780910-105 09/22/10 Elect Directors Issuer Yes For For Investment Company Institute N/A N/A 10/7/2010 Elect Governors Issuer Yes For For Investment Company Institute N/A N/A 10/7/2010 Ratification of PricewaterhouseCoopers LLP as independent auditors for fiscal year ending September 30, 2010 Issuer Yes For For Investment Company Institute N/A N/A 10/7/2010 Other Matters Issuer Yes For For ING Clarion Global Real Estate Income IGR 44982G-104 10/27/10 Elect Directors Issuer Yes For For FPA Crescent Fund FPACX 30254T-759 10/29/10 Elect Directors Issuer Yes For For FPA Crescent Fund FPACX 30254T-759 10/29/10 Approval of a proposed revision to the fund's fundamental investment policy on purchasing and selling commodities Issuer Yes For For The Merger Fund MERFX 589509-108 11/24/10 To consider and approve a proposed investment advisory agreement with Westchester Capital Management, LLC Issuer Yes For For Nuveen Multi-Strategy Income & Growth Fund 2 JQC 67073D-102 05/06/11 Elect Directors Issuer Yes For For RS Global Natural Resources Fund Class A RSNRX 74972H-705 05/20/11 Elect Directors Issuer Yes For For ING Global Real Estate Fund - Class I IGLIX 44980Q-302 06/14/11 A new investment advisory agreement for the fund between ING Investments, LLC, the investment adviser to the fund, and Clarion Real Estate Securities, LLC, the current and proposed sub-adviser to the fund. Issuer Yes For For ING Global Real Estate Fund - Class I IGLIX 44980Q-302 06/14/11 A "manager of managers" arrangement for the fund to permit ING Investments, LLC, subject to prior approval by the Board of Trustees, to enter into and materially amend sub-advisory agreements with unaffiliated sub-advisers without obtaining the approval of the fund's shareholders. Issuer Yes For For Calamos Strategic Total Return Fund CSQ 128125-101 06/30/11 Elect Directors Issuer Yes For For
